Rost, J.
This is an appeal by the plaintiffs from a judgment of the District Court reversing the judgment of a Justice of the Peace, by which the defendant was condemned to pay a fine of $100, and dismissing the plaintiffs’ claim, on some of the exceptions taken by the defendant to the action.
The action was brought under the provisions of an ordinance of the Police Jury, passed under the authority of an Act of the Legislature, delegating to that body the power to pass all such ordinances as they may deem necessary relative to roads and levees, and to impose such fines and penalties to enforce the same, as they may judge proper and expedient. Acts of 1831, B. & C., page 763, No. 129.
The only question into which we can enquire is that of the constutionality or legaliiy of the fine imposed by that ordinance. The District Judge, so far as we understand him, was of opinion that the ordinance was illegal because it made the fine collectable by information or indictment. We see no such disposition in the ordinance, and if there was, Justices of the Peace derive their jurisdiction from the law, and the Police Jury can neither increase or diminish it.
There was nothing illegal or unconstitutional in the fine imposed, and this exception should have been overruled; hut leaving that exception out of view, there was another based upon the personal interest of the justice of the peace, which was also sustained by the District Judge. Of this exception we have no appellate jurisdiction, and as it is sufficient to sustain the judgment, the appeal must he dismissed.
It is ordered that the appeal he dismissed with costs.